Case 18-50110-KKS Doc 40 Filed 10/09/18 Page 1 of 11

UNITED STATES BANKRUPTCY C()URT
NORTHERN DISTRICT OF FL()RIDA

PANAMA CITY DIVISI()N
IN RE: CASE NO.: 18-5()110-KKS
CHAPTER 13
ROBERT B. ELLIS
Debtor. /

 

CHAPTER 13 TRUSTEE'S MOTION T() DISMISS

 

NOTICE OF OPPORTUNITY TO
OB.]ECT AND FOR HEARING

Pursuant to Local Rule 2002-2, the Court Will consider the relief
requested in this paper without further notice or hearing unless a party
in interest files a response Within twenty-one (21) days from the date set
forth on the proof of service plus an additional three (3) days for service

if any party Was served by U.S. Mail, or such other period as may be
specified in Fed. R. Bankr. P. 9006(1').

If you object to the relief requested in this paper, you must file an
objection or response electronically With the Clerk of the Court or by
mail at 110 E. Park Avenue, Suite 100, Tallahassee, FL 32301, and serve
a copy on the Chapter 13 Trustee, Leigh D. Hart, at Post Office Box 646,
Tallahassee, FL 32302, and any other appropriate person Within the time
allowed. If you file and serve a response Within the time permitted, the
Court Will either schedule and notify you of a hearing or consider the
response and grant or deny the relief requested Without a hearing.

If you do not file a response Within the time permitted, the Court
Will consider that you do not oppose the relief requested in the paper, Will
proceed to consider the paper Without further notice or hearing, and may
grant the relief requested.

 

 

 

Case 18-50110-KKS Doc 40 Filed 10/09/18 Page 2 of 11

COMES NOW, LEIGH D. HART, Chapter 13 Trustee, by and through
her undersigned attorneys, and hereby files this Motion to Dismiss, and in
support thereof states as follows:

1. The Debtor(s) filed this Chapter 13 case on Aprii 4, 2018.

2. The Debtor(s) has failed to address the Chapter 13 Trustee's
Objection(s) to Coniirmation (see attached copy of Objection(s) to
Confirmation). Therefore, the Debtor(s) has failed to propose a Plan that can
be confirmed

3. The Debtor(s) should have paid a total of $7,350.00 to the
Trustee; however, the Debtor(s) has only paid $4,90().00 to the Trustee.
Therefore, the Debtor(s) is delinquent as evidenced by a copy of the receipts
attached

WHEREFORE, the Chapter 13 Trustee prays that this case be
dismissed and for such other and further relief as the Court may deem

appropriate

Case 18-50110-KKS Doc 40 Filed 10/09/18 Page 3 of 11

RESPECTFULLY SUBMITTED.

i-Hz\<l
/s/Leig . or

/S/William J. Miller. Jr.
OFFICE OF CHAPTER 13 TRUSTEE
POST OFFICE BOX 646
TALLAHASSEE, FL 32302
ldhecf@earthlink.net
(850) 681-2734 "Telephone"
(850) 681-3920 "Facsimile"

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and accurate copy of the foregoing
has been furnished by the court's current CM/ECF notice of electronic filing
or first class mail to:
ROBERT B. ELLIS
P.O. BOX 611278
ROSEMARY BEACH, FL 32461
CHARLES M. WYNN, ATTY.
P.O. BOX 146
MARIANNA, FL 32447
on the same date as reflected on the Court's docket as the electronic filing date
for this document

/S/Leigh . rt or

/s/William J. Miller. Jr.
OFFICE OF CHAPTER 13 TRUSTEE

October 8, 2018

Case 18-50110-KKS Doc 40 Filed 10/09/18 Page 4 of 11

EXHIBIT
IF BLANK, THERE ARE NO RECE[PTS

 

Receipts Paid:

DATE AMOUNT

May 21, 2018 C.CK $1,225.00

Jul 02, 2018 C.CK $1,225.00

Ju120, 2018 C.CK $l,225.00

Aug 27, 2018 C.CK $1,225.00
TOTAL AMOUNT PAID: 4,900.00

Case 18-50110-KKS Doc 40 Filed 10/09/18 Page 5 of 11
Case 18-50110-KKS Doc 37 Filed 09/18/18 Page 1 of 7

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF FLORIDA

PANAMA CITY DIVISION
IN RE: CASE NO.: 18-50110-KKS
CHAPTER 13
ROBERT B. ELLIS
Debtor /

 

CHAPTER 13 TRUSTEE'S
OBJECTION(S) TO CONFIRMATION OF
CHAPTER 13 PLAN

 

COMES NOW, LEIGH D. HART, Chapter 13 Trustee, by and through her
undersigned attorneys, and hereby objects to confirmation ofDebtor(s)' Chapter 13
Plan (Doc. 2) for the following reasons:

1. The Plan base is not sufficient to pay all allowed secured, priority and
administrative claims

2. Due to possible income fluctuation(s), the distribution to unsecured
creditors may increase, and unsecured creditors are entitled to receive six percent
(6%) interest to the extent funds are available The proposed Plan does not provide
for same. Further, it appears that Part 5.1 of the Plan is incomplete

3. The Debtor(s) is delinquent in payments to the Chapter 13 Trustee due

to failure to submit the September 2018 Plan payment

Case 18-50110-KKS Doc 40 Filed 10/09/18 Page 6 of 11
Case 18-50110-KKS Doc 37 Filed 09/18/18 Page 2 of 7

4. There is a discrepancy between the amount proposed to be paid through
the Plan (810,000.00) and the amount of the priority portion of the Proof of Claim
filed by the Internal Revenue Service ($16,642.26). Further, the Proof of Claim
reflects the 2017 United States Income Tax Retums has not been filed with the
Internal Revenue Service.

5 . The Plan proposes to pay a priority claim to the Department ofRevenue
in the amount of $1 19.08. A Proof of Claim was filed by Mississippi Department of
Revenue with a secured claim of 8121.12. lt is unclear as whether these claims are
one in the same.

6. There is a discrepancy between the amount proposed to be paid through
the Plan ($142,000.00) and the amount of the claim filed by W. Franklin Ellis &
Frances W. Schwemmer ($141,826.49).

7. There is a discrepancy between the amount proposed to be paid through
the Plan ($21,399.68) and the amount of the claim filed by State of Florida - Child
Support Enforcement ($26,599.68).

8. The Debtor(s) proposes to avoid the lien of Walton County Clerk of
Court. The Trustee has not been provided with a copy of a filed Motion to Avoid
Lien.

9. The Debtor(s)‘ Schedules reflect a claim secured by a lien on the

Debtor(s)' residence which it appears may be paid by the Trustee. The Trustee has

 

Case 18-50110-KKS Doc 40 Filed 10/09/18 Page 7 of 11
Case 18-50110-KKS Doc 37 Fi!ed 09/18/18 Page 3 of 7

not been provided with copies of documents which support a perfected security
interest to determine if the claimant has a perfected security interest In addition, the
Trustee has not been provided with a copy of the itemization of the pre-petition fees,
costs and other charges, including any attorney's fees if applicable, which apply to
this claim. If the documents, through a Proof of Claim, or in another manner are
provided to the Trustee, this objection to confirmation may be resolved or rendered
moot.

10. There is a discrepancy between the average business income disclosed
on Schedule l ($1,507.58) and business income reflected in the 2017 Beneficiary's
Share of Income, Deductions, Credits, etc. ($2,155.00).

1 1. The Trustee has not been provided with a copy of the filed Certification
from the Debtor(s) that all applicable federal, state and local tax returns, as required,
have been filed and served on the Chapter 13 Trustee.

12. The Chapter 13 Trustee has not been served with a copy of a filed
Certification stating that Debtor(s) is current with domestic support obligations

13. Pursuant to the Debtor(s)' Schedule J, it appears that the Debtor(s) has
net disposable income of $38 .02 per month, but the listed monthly Plan payment is
$1,225.00. The Trustee is unclear how the Debtor(s) intends to fund the Plan.

14. Part 4.4 of the Plan provides that the Debtor(s) has no domestic support

obligations; however, Schedule E discloses a domestic support obligation owed to

Case 18-50110-KKS Doc 40 Filed 10/09/18 Page 8 of 11
Case 18-50110-KKS Doc 37 Filed 09/18/18 Page 4 of 7

the Florida Department of Revenue and Schedule J discloses ongoing support
payments

15 . lt appears the vehicle pays out early and the hinds are not dedicated to
the Plan.

16. The Debtor(s) proposes to pay the second mortgage claim in full
through the Plan ($142,000.00 @ 4.75%); however, the Plan only provides for a
total Plan base of $73,500.00.

17. The Trustee objects to the following expense categories and
accompanying excess expense amounts as exceeding the amount allowable on Form
122C-1 for either an above-median debtor, or as being reasonable and/or necessary
for a Schedule “I” and Schedule “J” debtor. The Trustee‘s objections may be
rendered moot if the Debtor(s)' Plan is amended to pay all allowable unsecured
claims in full:

Alimony, maintenance, and support in the amount of $1,300.00, as the Proof
of Claim filed by State of Florida - Child Support Enforcement shows that the
monthly child support due by the Debtor(s) is 81,097.00. Further the Debtor(s)

proposes to pay back child support through the Plan.

Case 18-50110-KKS Doc 40 Filed 10/09/18 Page 9 of 11
Ca$e 18-50110-KKS Doc 37 Filed 09/18/18 Page 5 of 7

RESPECTFULLY SUBMITTED.

/s/Leigh D. Hart or

/s/William J. Miller, Jr.
OFFICE OF CHAPTER 13 TRUSTEE
POST OFFICE BOX 646
TALLAHASSEE, FL 32302
ldhecf@earthlinl<.net
(850) 681-2734 "Telephone"
(850) 681-3920 "Facsimile"

CERTIFICATE OF SERVICE

 

I HEREBY CERTIFY that a true and accurate copy of the foregoing has
been furnished by the court's current Cl\/l/ECF notice of electronic filing or first
class mail to the persons/ entities listed on the attached Exhibit A , on the same date

as reflected on the Court's docket as the electronic filing date for this document

/s/Leigh D. Hart or
/S/William J. Miller, Jr.
OFFICE OF CHAPTER 13 TRUSTEE

 

September l7, 2018

Case 18-50110-KKS Doc 40 Filed 10/09/18 Page 10 of 11
Case 18-50110-KKS Doc 37 Filed 09/18/18 Page 6 of 7

EXHIBIT A

ROBERT B. ELLIS
P.O. BOX 611278
ROSEMARY BEACH, FL 32461

CHARLES M. W Y N N, ATTY.
P.O. BOX 146
MARIANNA, FL 32447

U.S. DEPARTMENT OF JUSTICE
CHRISTOPHER P. CANOVA
UNITED STATES ATTORNEY

111 N. ADAMS STREET, 4TH FLOOR
TALLAHASSEE, FL 32301

U.S. DEPARTMENT OF IUSTICE

OFFICE OF THE U.S. ATTORNEY
KRISTEN A. FIORE,

ASSISTANT UNITED STATES ATTORNEY
21 EAST GARDEN ST., SUITE 400
PENSACOLA, FL 32502

U.S. DEPARTMENT OF IUSTICE

OFFICE OF THE U.S. ATTORNEY

KAREN K. WONG,

ASSISTANT UNITED STATES ATTORNEY
21 EAST GARDEN ST., SUITE 400
PENSACOLA, FL 32502

U.S. DEPARTMENT OF JUSTICE
OFFICE OF THE ATTORNEY GENERAL
950 PENNSYLVANIA AVE., N.W.
WASHINGTON, D.C. 205 30

Case 18-50110-KKS Doc 40 Filed 10/09/18 Page 11 of 11
Case 18-50110-KKS Doc 37 Filed 09/18/18 Page 7 of 7

DEPARTMENT OF THE TREASURY
INTERNAL REVENUE SERVICE
BANKRUPTCY SPECIALIST

400 W. BAY ST., M/S 5720
JACKSONVILLE, FL 32202

DEPARTMENT OF THE TREASURY
INTERNAL REVENUE SERVICE
VALERIE JACKSON
BANKRUPTCY SPECIALIST

400 W. BAY ST., l\/[/S 5730
JACKSONVILLE, FL 32202

DEPARTMENT OF THE TREASURY
fNTERNAL REVENUE SERVICE
P.O. BOX 7346

PHILADELPHIA, PA 19101~7346

DEPARTMENT OF THE TREASURY
INTERNAL REVENUE SERVICE
P.O. BOX 7317

PHILADELPHIA, PA 19101-7346

U.S. DEPARTMENT OF THE TREASURY
STEVEN TERNER MNUCHIN
SECRETARY OF THE TREASURY

1500 PENNSYLVANIA AVE., N.W.
WASHINGTON, D.C. 20220

THE DEPARTMENT OF THE TREASURY
1500 PENNSYLVANIA AVE., N.W.
WASHINGTON, D.C. 20220

